Citation Nr: 1024853	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-23 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1967 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


FINDINGS OF FACT

1.  The Veteran was not exposed to Agent Orange or any other 
herbicide, nor may it be presumed that he was exposed. 

2.  The Veteran's type II diabetes mellitus was not incurred 
within one year of service and has not been medically attributed 
to any incident of his military service.

3.  The Veteran's hearing loss was not incurred within one year 
of service and has not been medically attributed to any incident 
of his military service.

4.  The Veteran's tinnitus was not incurred in service and has 
not been medically attributed to any incident of his military 
service. 


CONCLUSIONS OF LAW

1.  The Veteran's type II diabetes mellitus was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, and 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(2009).

2.  The Veteran's bilateral sensorineural hearing loss was not 
incurred in or aggravated by service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 and 3.385 (2009).

3.  The Veteran's tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, and 5107 (West 2002); 
38 C.F.R. §§ 3.303 and 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in May 2007.  That letter advised the Veteran of the 
information necessary to substantiate his claim, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letter also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded medical examination to obtain an opinion 
as to whether his hearing loss and tinnitus can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with the 
Veteran's military service.  This is discussed in more detail 
below.  

The Board concludes an examination is not needed in regard to the 
diabetes claim because, as will be explained more thoroughly 
below, although the Veteran has a current diagnosis of diabetes 
mellitus, there is no objective evidence confirming in-service 
herbicide exposure or any other "in-service event, injury or 
disease" that provides any indication that the Veteran's 
diabetes may be related to an in-service event.  See McLendon, 20 
Vet. App. 79.  The Veteran claims his diabetes is related to 
Agent Orange exposure while stationed in Thailand from November 
1968 to December 1969.  Regrettably, there is no documentation of 
Agent Orange spraying in Udon, Thailand during that time frame.  
The Veteran has not provided any other evidence indicating a 
nexus between his diabetes and some in-service event and, 
therefore, an examination would serve no useful purpose here 
because an examiner could not provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for hearing loss and type 
2 diabetes may be established based on a legal "presumption" by 
showing that either manifested itself to a degree of 10 percent 
or more within one year from the date of separation from service. 
38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is 
applicable here because the earliest evidence of the Veteran's 
hearing loss and type 2 diabetes is decades after his military 
service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims his diabetes is due to in-service Agent Orange 
exposure serving in Thailand and that his hearing loss and 
tinnitus are due to in-service noise exposure.  Specifically, the 
Veteran claims he served in Thailand as an in-flight cook and was 
regularly exposed to air traffic noise without hearing 
protection.  He further claims the area in Udon, Thailand, where 
he was stationed, was regularly sprayed to decrease vegetation in 
the area.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Diabetes Mellitus, Type II

Again, the Veteran claims his diabetes is due to exposure to 
herbicides in the military while stationed in Udon, Thailand.

There exists a legal presumption under the laws and regulations 
pertaining to Agent Orange exposure. 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  That is, a disease 
associated with exposure to certain herbicide agents listed in 38 
C.F.R. § 3.309(e), to include type II diabetes mellitus, will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is no 
evidence of such disease during the period of service.  A veteran 
is presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 U.S.C.A. § 1116(f).  

This presumption is also inapplicable for the following reasons.  
Most importantly, the Veteran was never stationed in the country 
of Vietnam, nor does he allege being stationed in Vietnam.  His 
personnel records confirm the Veteran was stationed in Thailand 
from November 1968 to December 1969.  Accordingly, the Veteran is 
not entitled to the presumption of herbicide exposure.  See 38 
U.S.C.A. § 1116(f). 

Actual herbicide exposure, moreover, cannot be confirmed for any 
of the dates and places of the Veteran's services.  Aside from 
Vietnam, the United States Department of Defense (DoD) has 
confirmed the use of herbicides during the Veteran's periods of 
service in various places in the United States as well as 
internationally.  Regrettably, none of these confirmed places 
coincides with the places the Veteran was stationed during his 
active service. There is no other competent evidence confirming 
the Veteran was ever exposed to herbicides while in active duty.

The Board recognizes that the Veteran suffers from type II 
diabetes mellitus, a disability designated under 38 C.F.R. § 
3.309(e) as a disease associated with exposure to certain 
herbicide agents, to include Agent Orange.  However, the Board 
finds that the Veteran's claim for service connection for 
diabetes mellitus due to herbicide exposure must be denied, as 
the Veteran's dates of service and confirmed stations during 
active service were not included in the list of places and dates 
classified by DoD as affected by herbicide use.  The presumption 
of Agent Orange exposure is not raised, and there is also no 
evidence of actual exposure to Agent Orange in this case.  There 
is no evidence of record other than the Veteran's own assertions 
which shows that he was exposed to herbicides during active 
service. The evidence does not support the Veteran's assertions 
of herbicide exposure during service and his statements alone are 
not sufficient upon which to concede exposure to herbicides 
during service. Accordingly, the presumptive provisions of 38 
C.F.R. § 3.307(a)(6)(iii) are not applicable to this case. 
Therefore, the Board finds that presumptive service connection 
for type II diabetes mellitus due to exposure to herbicides is 
not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309(e).

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed 
to evaluate the Veteran's claim under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303.

Direct service connection is established where a claimant submits 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); see also Rose v. West, 11 Vet. App. 169, 
171 (1998). 

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of diabetes or symptoms 
associated with diabetes.  The Veteran was not diagnosed with 
diabetes until decades after service in 2007.  No medical 
professional has ever indicated the Veteran's diabetes is 
associated with any incident of his military service. 

Indeed, the Veteran is not alleging he suffered with diabetes-
type symptoms in the military.  Rather, the Veteran is merely 
claiming his diabetes is associated with in-service herbicide 
exposure in Thailand.  For reasons explained above, such exposure 
has not been verified.  While the Board does not doubt the 
Veteran firmly believes his diabetes is associated with his 
military service, the Veteran is not professionally qualified or 
competent to render a probative opinion with regard to medical 
diagnosis or etiology.  See Rucker, 10 Vet. App. at 74.

In light of the medical evidence described above and the complete 
lack of any medical opinion linking the Veteran's current 
diabetes to any remote incident of service, the Board finds that 
service connection for type II diabetes mellitus is not 
warranted.  Direct service connection requires a relationship or 
connection to an injury or disease or some other manifestation of 
the disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in this 
case.  

Hearing Loss and Tinnitus

Here, the Veteran claims his hearing loss and tinnitus are 
associated with in-service noise exposure he incurred in Thailand 
serving as an in-flight cook.  Specifically, the Veteran claims 
he served as a cook directly on the flight line, and incurred 
daily noise exposure to aircraft without hearing protection. 

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385 (2008), discussed 
below, then operates to establish when a hearing loss disability 
can be service connected.  Hensley at 159.

That is, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran's DD-214 and personnel records confirm the Veteran's 
in-service MOS as a cook and food handler.  The records do not 
confirm the Veteran, however, was routinely exposed to aircraft 
noise.  The Veteran's service treatment records similarly are 
silent as to complaints, treatment and diagnoses of hearing loss 
or tinnitus.  The Board notes, however, that the Veteran's 
audiological testing results from his July 1971 separation 
examination do reflect a slight decrease in hearing acuity 
compared to audiological testing within the Veteran's April 1967 
enlistment examination.  Regardless of the slight drop in hearing 
acuity, the Veteran's hearing was within normal limits as defined 
in the regulations at all times throughout his military service 
and, therefore, there is no evidence of in-service incurrence of 
a chronic hearing disability.  See 38 C.F.R. § 3.85.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  

Again, the Board notes the Veteran's separation examination is 
indicative of some decreased hearing acuity.  In the absence of a 
showing of hearing loss disability pursuant to 38 C.F.R. § 3.385 
within the presumptive time period, however, the Veteran must 
still establish the necessary elements to demonstrate a direct 
service connection.  As the Hensley court noted, "[i]f evidence 
should sufficiently demonstrate a medical relationship between 
the veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an injury 
in service; the requirements of [38 U.S.C.] section 1110 would be 
satisfied."  Hensley, 5 Vet. App. at 160 (internal quotations 
omitted).  

The crucial inquiry, then, is whether the Veteran's current 
bilateral sensorineural hearing loss or tinnitus is related to 
his in-service drop in hearing acuity, claimed acoustic trauma, 
or any other incident of his military service.  The Board 
concludes they are not. 

After service, the claims folder is silent as to any diagnosis of 
hearing loss or tinnitus until 2007, over three decades after 
service.  At that time, the Veteran was diagnosed with bilateral 
cerumen impaction and subsequently had the cerumen removed.  
Thereafter, the Veteran reported improved hearing.  The VA 
physician at that time did not render an opinion with regard to 
etiology. 

The Veteran was afforded a VA examination in June 2008 where the 
examiner diagnosed the Veteran with bilateral sensorineural 
hearing loss and tinnitus.  Within the report, the examiner noted 
the Veteran's reported in-service acoustic trauma, as well as his 
post-service occupation in construction for 30 years.  The 
examiner also noted the Veteran reported his hearing loss was 
gradual and progressive and does not know approximately when it 
started whereas the Veteran reported his tinnitus starting "a 
couple of years ago."  Based on this information, and after a 
review of the claims folder, the examiner opined that the 
Veteran's hearing loss and tinnitus "is not likely" related to 
the Veteran's military service, but rather the Veteran's post-
military noise exposure is a more "credible" source of his 
disorders.  

The Board finds the examiner's opinion persuasive. The conclusion 
is based on specific clinical tests and findings, a complete 
review of the C-file, including the Veteran's service treatment 
records and the Veteran's reported historical symptomatology.  
The examiner specifically noted that the Veteran's service 
treatment records revealed a slight elevation in thresholds 
between enlistment and separation, but opined "when the 
calibration change is accounted for the difference is 
negligible."  The examiner found more compelling that the 
Veteran specifically denied hearing loss or ear problems during 
the 1971 exit examination and, thereafter, had a 30 year career 
in construction.  

Also compelling, no medical provider has ever linked the 
Veteran's hearing loss or tinnitus to any remote incident of 
service or otherwise conflicted with the VA examiner's findings. 

The Board notes that the Veteran describes his military noise 
exposure, but does not contend he had symptoms of hearing loss or 
tinnitus until years later.  Service connection may indeed be 
granted when a chronic disease or disability is not present in 
service, but there is evidence of continuity of symptomatology 
after service.  See 38 C.F.R. §3.303(b) (2006).  In this case, 
however, it does not appear the Veteran is claiming he suffered 
with continuous symptomatology since service. In any case, the 
Veteran's claim fails based upon the lack of medical nexus 
associating his claimed symptoms and experiences in service to 
current disabilities. The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be some 
evidence of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be medical 
evidence that relates a current condition to that symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In other 
words, even accepting the Veteran's recollections of in-service 
noise exposure, no medical professional has ever linked his 
current hearing loss or tinnitus to any remote incident of 
service. 

In short, there is no competent and probative evidence indicating 
the Veteran's current diabetes, bilateral hearing loss or 
tinnitus are related to his military service.  Indeed, there is 
medical evidence to the contrary.  For these reasons, service 
connection must be denied. As reflected by the discussion above, 
the preponderance of the evidence is against the Veteran's 
claims. As such, the benefit-of-the-doubt rule does not apply, 
and the claims for service connection for diabetes, bilateral 
hearing loss and tinnitus must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus, type II, 
claimed as due to herbicide exposure, is denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


